Citation Nr: 0319431	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-12-152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
knee injury, status post arthroscopy, currently evaluated 30 
percent disabling, on a schedular or extra-schedular basis.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling, on a 
schedular or extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1982 to April 1986 
and from April 1988 to January 1990.

This appeal is from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The veteran testified in January 2001 at a hearing at the 
Montgomery, Alabama, RO before the undersigned Veterans Law 
Judge, who the Chairman of the Board assigned to conduct the 
hearing and decide this appeal.  38 U.S.C.A. § 7107(c), 
(d)(1) (West 2002).

The Board of Veterans' Appeals (Board) remanded this case in 
April 2001.  In October 2002, the RO granted service 
connection for right knee disability, constituting a complete 
grant of the benefit sought in the issue on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board infers the issue of entitlement to extraschedular 
ratings from the facts in this case.  The veteran initiated 
an appeal from the rating of his right knee disability with a 
statement of February 2003.  Those issues are the subjects of 
a remand appended to this appeal.




FINDINGS OF FACT

1.  The veteran's residual of left knee injury, status post 
arthroscopy, is rated as other impairment of the knee at the 
highest schedular level authorized for other impairment of 
the knee.

2.  The veteran's severe degenerative arthritis of the left 
knee, shown by x-ray, causes pain, weakness, and fatigue with 
use, worse during flare-ups and prolonged use, that 
nonetheless permit flexion of the knee during flare-ups 
beyond 60 degrees and extension beyond 5 degrees with pain.


CONCLUSION OF LAW

1.  A schedular rating greater than 30 percent for residual 
of left knee injury, status post arthroscopy, rated as other 
impairment of the knee, is not provided by law.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §  4.71a, Diagnostic Code 5257 
(2002).

2.  The schedular criteria for a rating greater than 10 
percent for degenerative arthritis of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The claims at issue require no specific 
forms.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA notified the veteran 
by letter of May 2003 of the information and evidence 
necessary to substantiate his claims and of the burdens of 
production of that information and evidence to be borne by 
the veteran and by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained, or the veteran has 
provided, all evidence of which VA has had notice.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has examined the veteran on multiple occasions 
and obtained medical opinions germane to the veteran's 
claims.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  VA notified the veteran in a 
letter of December 1997 of its failure to obtain certain 
evidence, which the veteran subsequently submitted.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
specifically cite the Act or the implementing regulations.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Increased Ratings

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran testified in RO and Travel Board hearings in 
March 2000 and January 2001, respectively.  He reported the 
fact and status of his left knee condition and described the 
type and amount of functional impairment of the knee he 
experienced.  He reported his recent and upcoming treatment.  
The testimony was credible and informative about factors to 
consider under 38 C.F.R. §§ 4.1 and 4.10.

A.  Residuals of Left Knee Injury, Status Post Arthroscopy

Residuals of left knee injury, status post arthroscopy, is 
not listed in the VA Rating Schedule and is therefore rated 
by analogy to a listed condition of the appropriate body 
part.  See 38 C.F.R. § 4.20 (2002).  In this case, the 
criteria for "other impairment of the knee," are applied.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  The maximum 
rating provided by the applicable code is 30 percent, the 
veteran's current rating.  Factors that can be considered in 
rating orthopedic disabilities rated for limitation of motion 
do not apply in this instance, both because they are 
inapplicable to ratings under Diagnostic Code 5257, which is 
not based on limitation of motion, see Johnson v. Brown, 9 
Vet. App. 7, 11 (1996), and because those regulations are not 
applicable where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated.  
VAOPGCPREC 36-97 (1997), citing Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).  Whereas the veteran seeks a benefit 
not provided by law, the claim for a higher schedular rating 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran's residuals of a left knee injury can be rated 
greater than the maximum provided by the rating schedule only 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  The Board does not have the authority to grant an 
extraschedular evaluation in the first instance, but it does 
have the jurisdiction to address the issue if it is related 
to the issue on appeal and it is implicated by the evidence.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); VAOPGCPREC 6-96 (1996).

For reasons explained below, and because the Board lacks 
authority to award an extra-schedular rating in the first 
instance, the Board will be remand the matter to the RO.

B.  Arthritis of the Left Knee

Pursuant to the precedent opinions of the VA General Counsel 
the RO revised the rating of the veteran's left knee 
disabilities, separately rating the arthritis of the knee 
that had previously been included as an element of a single 
rating of his left knee.  See VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998).  The RO has rated the veteran under 
Diagnostic Code 5010, for traumatic arthritis, which refers 
to Diagnostic Code 5003, degenerative arthritis, for the 
applicable rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).

The veteran has a long, well-documented history of 
degenerative arthritis of the left knee shown by repeated x-
ray studies and multiple arthroscopies and an arthrotomy to 
have progressed from mild to severe, comparing, for example, 
the VA x-ray study of July 1995 with the VA x-ray study of 
June 2001.

Based on the diagnosis by x-ray of degenerative arthritis, 
the veteran can be compensated for limitation of motion, if 
he has limitation of a compensable degree.  See  38 C.F.R. 
§ 4.71, Diagnostic Codes 5260 and 5261 (2002).  
Alternatively, the veteran can be compensated based on the x-
ray finding alone, if there is actual limitation of motion, 
even though of a noncompensable degree under the limitation 
of motion criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

On VA examinations in January 1999 and June 2001 the examiner 
measured the veteran's ranges of motion of the left knee.  In 
January 1999 it was from 70 degrees of flexion and extension 
was painful in the last five degrees, which the Board 
interprets to mean that although extension was painful 
through the last five degrees, the veteran did extend his leg 
beyond five degrees.  The veteran reported constant pain.  In 
June 2001 the range of motion was from 120 degrees of flexion 
to 0 degrees of extension without notation of pain.  In the 
former examination, there was noted to be diffuse, soft-
tissue swelling, tenderness all around the patella and in the 
medial joint line, patellofemoral crepitus with motion, and 
noted instability.  On the latter examination there was + 3 
subpatellar crepitus, medial and lateral tenderness at the 
joint surface, negative anterior and posterior drawer sign 
and excellent medial and lateral stability.  There was a 
positive torsion test and negative pivot-shift test.  The 
June 2001 examiner opined that pain, significantly limited 
the function of the joint due to decreased range of motion 
during flare-ups, probably by about 25 degrees flexion, with 
weakened movement and excess fatigability also contributing 
to the level of disability.

Notably, the actual range of motion on June 2001 examination 
is considerably greater than that measured on January 1999 
examination.  Findings of swelling, pain on motion, and 
instability found in January 1999 and not in June 2001 show 
that the veteran was more symptomatic in January 1999 than in 
June 2001.  Thus, when the June 2001 examiner opined that 
during flare-up or exacerbation the veteran would likely lose 
about 25 degrees of flexion from the measured 120 degrees of 
flexion, he hypothesized a less severe result of exacerbation 
than the actual impairment measured in January 1999.  For 
rating purposes, then, the January 1999 findings are valid 
and fair data on the extent of additional disability due to 
pain, fatigue, weakness and other related factors during 
flare-up.  This conclusion is supported by the multiple 
reports of Dr. Freeman, a private orthopedic surgeon who 
treated the veteran from December 1997 to January 1999; his 
January 1999 note is consistent with his May 1998 note during 
a flare-up of left knee symptoms.  Significantly, the 
additional limitation in range of motion shown during the 
flare-up observed in the January 1999 VA examination was less 
than a compensable limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.

Thus, the left knee does not show the type of additional 
disability required for separate rating for arthritis based 
on limitation of motion.  VAOPGCPREC 9-98.  The veteran's 10 
percent rating under Diagnostic Code 5010 is for arthritis 
shown by x-ray with actual limitation of motion, but less 
than the amount of limitation required for a noncompensable 
rating under Diagnostic Code 5260 or 5261, which require 
limitation of flexion to 60 degrees or of extension to 5 
degrees, respectively, for a noncompensable rating.  
38 C.F.R. § 4.71a (2002).  The veteran currently has the 
minimum compensable rating for the arthritis of the left knee 
that regulation affords for painful motion in cases of 
arthritis resulting from injury.  See 38 C.F.R. § 4.59 
(2002).  In the absence of pain causing a compensable 
limitation of motion, no higher rating is warranted for the 
pain.

In sum, the preponderance of the evidence is that the veteran 
is in receipt of the maximum rating of his knee disabilities 
that the rating schedule authorizes given the facts in his 
case.

The matter of extra-schedular rating is discussed in the 
remand below.




ORDER

A schedular rating greater than 30 percent for residuals of 
left knee injury, status post arthroscopy is denied.

A schedular rating greater than 10 percent for arthritis of 
the left knee is denied.


REMAND

When the facts in a claim for increased rating of a 
disability reasonably raise the matter of entitlement to an 
extra-schedular rating, that matter is a subissue of the 
claim for increased rating.  VAOPGCPREC 6-96 (1996).  The 
Social Security Administration has awarded the veteran 
disability insurance, with end-stage degenerative joint 
disease of the left knee as the primary disabling diagnosis.  
The veteran's private orthopedic surgeon stated in January 
1999 that the veteran's left knee is terrible, and that "I 
certainly think he exceeds 40% in his knees at this point."

In light of the instant Board decision denying higher 
schedular ratings for the veteran's left knee, there is 
clearly the possibility that application of the rating 
schedule may not be impractical.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  The facts in this case warrant referral to the 
Undersecretary for Benefits or to the Director, Compensation 
and Pension Service.  Preparation for referral to the 
selected VA officer must include all VCAA notice and 
assistance pertinent to developing the issue of entitlement 
to extraschedular rating.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).

In October 1992, the RO granted service connection for 
degenerative arthritis of the right knee with a 10 percent 
disability rating.  The RO notified the veteran of the 
decision and of his appellate rights by letter of November 
12, 2002.  In his statement in support of claim received 
February 10, 2003, the veteran addressed the rating of his 
right knee, stating, "I don't agree with the findings."  He 
identified the right knee among "Board of Veterans['] 
Appeals issues."  This constitutes a notice of disagreement 
as such notice is defined.  38 C.F.R. § 20.201 (2002).  No 
statement of the case has issued.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran all VCAA notice 
and assistance to develop evidence 
appropriate to the issue of 
extraschedular rating of residuals of 
left knee injury, status post 
arthroscopy, and of degenerative 
arthritis of the left knee.

2.  Refer the issues of increased rating 
for residuals of left knee injury, status 
post arthroscopy, and of degenerative 
arthritis of the left knee to the 
Undersecretary for Benefits or to the 
Director, Compensation and Pension 
Service for extra-schedular 
consideration.

3.  Perform appropriate rating action 
following review for extraschedular 
rating.  If extraschedular rating of 
residuals of left knee injury, status 
post arthroscopy, or of degenerative 
arthritis of the left knee is denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

4.  Review the claim for increased rating 
for degenerative arthritis of the right 
knee, insure complete compliance with 
VCAA, and issue an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  NOTE: the 
decision on this claim may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

